Case 1:18-cv-09352-AJN Document 34 Filed 06/18/19 Page 1 of 1

enna ron = etn

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

eo Re

 

Blockchain Technologies Corp., i - JUN | 8 2018

’ on eee re mm

Plaintiff,
18-cv-9352 (AJN)
vy

ORDER
RVH Inc., et al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

According to the Court’s February 11, 2019 order in the above-captioned matter, a post-
discovery status conference is scheduled for June 28, 2019. In light of this deadline, it is hereby
ORDERED that by June 21, 2019, the parties shall meet and confer and submit a joint letter to
the Court. The joint letter shall:

1) Include a statement confirming that all fact discovery has been completed (the parties
should not assume that the Court will grant any extensions);

2) Include a statement regarding the status of any settlement discussions and whether the
parties would like a referral to the Magistrate Judge or the Court-annexed Mediation
Program for settlement discussions;

3) Include a statement regarding whether any party intends to move for summary
judgment on or before the deadline specified in the CMP; and

4) Ifno party intends to move for summary judgment, propose (a) a deadline for the
submission of a joint final pre-trial order pursuant to Rule 5.A of the undersigned’s
Individual Practices in Civil-Cases, and (b) potential trial dates.

SO ORDERED.

Dated: June i+ , 2019 tas
New York, New York ken |

ALISON J. NATHAN
United States District Judge

 

 

 

 
